Citation Nr: 0104808
Decision Date: 02/15/01	Archive Date: 03/12/01

DOCKET NO. 96-16 426               DATE FEB 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for headaches with insomnia.

2. Entitlement to an original evaluation in excess of 10 percent
for lumbosacral strain. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from June 1986 to March
1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from October 1993 and March 1995 rating determinations of
the Los Angeles Department of Veterans Affairs (VA) Regional Office
(RO).

The Board observes that the veteran has noted disagreement with the
assignment of the initial rating and has properly perfected his
appeal as to the issue of lumbosacral strain. Therefore, the
propriety of each rating during the time period from April 1, 1993,
through the point in time when a final resolution has been reached,
is currently before the Board. Grantham v. Brown, 114 F.3d 1156
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further notes that the veteran appeared to raise the
issue of entitlement to service connection for a herniated disc at
the time of his December 2000 hearing. As this issue is not
properly before the Board, it is referred to the RO for appropriate
action.

REMAND

As to the issues of service connection for headaches and insomnia,
the Board notes that the veteran was seen with complaints of
headaches and sleeping problems while inservice. Medical evidence
received subsequent to service also demonstrates problems with
headaches and sleeping. The veteran has testified that these
symptoms began in service and that they had continued to the
present time. While the Board observes that the veteran underwent
a VA neurological evaluation in

- 2 -

October 1998, at which time the examiner indicated that in all
probability the veteran's diagnosed muscular contraction headaches
were not related to an inservice automobile accident, he did not
address whether the veteran's current headaches could be related to
any other incidents of service origin.

As to the issue of an increased evaluation for lumbosacral strain,
a review of the record demonstrates that at the time of his
December 2000 hearing before the undersigned Board Member, the
veteran testified that his low back disorder had worsened since the
time of the last VA examination. VA is obliged to afford veteran's
contemporaneous examinations where there is evidence of an increase
in the severity of the disability. VAOPGCPREC 11-95 (1995). The
veteran is competent to provide an opinion that his disability has
worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that
ratings based on limitation of motion do not subsume 38 C.F.R. 4.40
or 4.45 (2000). It was also held that the provisions of 38 C.F.R.
4.14 (avoidance of pyramiding) do not forbid consideration of a
higher rating based on greater limitation of motion due to pain on
use, including during flare-ups. The guidance provided by the Court
in DeLuca must be followed in adjudicating the veteran's increased
rating claim. However, in that regard, the Board notes that the
provisions of 38 C.F.R. 4.40 and 38 C.F.R. 4.45, should only be
considered in conjunction with the Diagnostic Codes predicated on
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

VA regulations provide that where "diagnosis is not supported by
the findings on the examination report or if the report does not
contain sufficient detail, it is incumbent upon the rating board to
return the report as inadequate for evaluation purposes." 38 C.F.R.
4.2 (2000); see 38 C.F.R. 19.9 (2000). Where the Board makes a
decision based on an examination report that does not contain
sufficient detail, remand is required "for compliance with the duty
to assist by conducting a thorough and contemporaneous medical
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton
v. Brown, 5 Vet. App. 563, 569 (1993). The Board is of the opinion
that the October 1998 VA examinations do not provide sufficient
information to render a proper decision.

- 3 -

The Board also notes that there has been a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other
things, this law eliminates the concept of a well-grounded claim,
redefines the obligations of VA with respect to the duty to assist,
and supercedes the decision of the Court in Morton v. West, 12 Vet.
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held
that VA cannot assist in the development of a claim that is not
well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096, _ (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107).

In addition, because the RO has not yet considered whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, it would be potentially
prejudicial to the appellant if the Board were to proceed to issue
a decision at this time. See Bernard v. Brown, 4 Vet. App. 3 84
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for all of the above reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the

- 4 -

Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App.
369 (1999).

In this regard, the RO should request the veteran to identify the
names, addresses, and approximate dates of treatment for all
medical care providers, VA and non- VA, inpatient and outpatient,
who may possess additional records referable to treatment for low
back problems, headaches, or insomnia. After securing any necessary
authorization or medical releases, the RO should request and
associate with the claims file legible copies of the veteran's
complete treatment reports from all sources identified, including
records from the Greater Valley Medical Group, whose records have
not previously been secured. Regardless of the veteran's response,
the RO should obtain all outstanding VA records of treatment. The
RO should advise the veteran of any records it is unsuccessful in
obtaining.

2. The RO should schedule the veteran for appropriate examinations
to determine the nature and etiology of any headache or insomnia
disorder that may be present. All necessary tests and studies
should be performed and all findings must be reported in detail.
The claims folder and a copy of this remand must be made available
for review prior to the examination. The examiner is requested to
respond to the following questions:

Does the veteran currently have headaches or insomnia? If insomnia
or headaches, including migraines, are present, is it as least as
likely as not that they are related to the veteran's period of
service or any incident of service origin?

5 -

The examiner should provide a rationale for each opinion rendered.

3. The RO should schedule the veteran for VA orthopedic and
neurological examinations to determine the nature and severity of
his service-connected lumbosacral strain. The examinations should
include all indicated tests and studies, including range of motion
testing reported in degrees of arc, and electromyograph and nerve
conduction velocity studies. The orthopedic examiner should also
report the normal ranges of motion for the low back. The
examination findings must be reported in detail. The claimsfolder
and a copy of this remand must be made available to the examiners
for review prior to the examinations.

If loss of range of motion is present, the examiners should comment
on whether the loss of range of motion is "mild," "moderate," or
"severe" as well as the reason for the loss of motion. The
examiners are further requested to carefully elicit from the
veteran all pertinent subjective complaints with regard to the low
back and lower extremities and to make specific findings as to
whether each complaint is related to the service-connected
lumbosacral strain. The examiners are also requested to comment on
the absence or presence of the following: muscle spasm on extreme
forward bending; unilateral loss of lateral spine motion in
standing position; listing of whole spine to opposite side;
positive Goldwaithe's sign; marked limitation of forwarding bending
in standing position; loss of lateral motion with osteoarthritic
changes; narrowing or

- 6 -

irregularity of joint space, or some of the above with abnormal
mobility on forced motion.

The examiners are further requested to render an opinion as to
whether there is adequate pathology present to support the level of
each of the veteran's subjective complaints.

The examiner should determine whether the service- connected back
disability is manifested by weakened movement, excess fatigability,
or incoordination. Such inquiry should not be limited to muscles or
nerves. These determinations should, if feasible, be expressed in
terms of the degree of additional range-of-motion loss due to any
weakened movement, excess fatigability, or incoordination.

4. Thereafter, the RO should review the claims folder to ensure
that all of the foregoing requested development has been completed.

In particular, the RO should review the requested examination
reports and required opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the RO should implement corrective procedures. See
Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

5. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development

- 7 -

procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are fully
complied with and satisfied. For further guidance on the processing
of this case in light of the changes in the law, the RO should
refer to VBA Fast Letters 00-87 (November 17, 2000), 00-92
(December 13, 2000), and 01-02 (January 9, 2001), as well as any
pertinent formal or informal guidance that is subsequently provided
by VA, including, among other things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.
If the benefit sought on appeal remains denied, the appellant and
the appellant's representative, if any, should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further
appellate consideration, if in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO. The
veteran is advised that the examination requested in this remand is
deemed necessary to evaluate his claim and that his failure,
without good cause, to report for scheduled examinations could
result in the denial of his claim. 38 CF.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658

- 8 -

(1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

9 - 


